Citation Nr: 1216516	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-40 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for an upper respiratory disorder.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hypertension.

3.  Entitlement to service connection for an upper respiratory disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to special monthly compensation for loss of use of a creative organ.

7.  Entitlement to a rating in excess of 50 percent for dysthymic disorder.

8.  Entitlement to a rating in excess of 40 percent for left eye blindness.

9.  Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions November 2008, April 2009, and July 2009 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for a video conference hearing in June 2011.

In August 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

The issues of entitlement to service connection for an upper respiratory disorder, hypertension, and erectile dysfunction, entitlement to special monthly compensation for loss of use of a creative organ, and entitlement to increased ratings for dysthymic disorder, left eye blindness, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision reopened and denied entitlement to service connection for an upper respiratory disorder due to tobacco use and nicotine addiction.

2.  An unappealed February 1997 rating decision denied entitlement to service connection for hypertension.

3.  Evidence added to the record since the February 1997 and February 2003 rating decisions as to the claims for an upper respiratory disorder and hypertension is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence for entitlement to service connection for an upper respiratory disorder was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence for entitlement to service connection for hypertension was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in July 2008, March 2009, June 2009, and March 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters in March 2009, June 2009, and March 2010.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters had been provided.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters addressed in this decision have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, statements from the Veteran's spouse, and the Veteran's statements and testimony in support of his claims.  

New and Material Evidence Claims

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by presenting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a February 1997 rating decision denied entitlement to service connection for hypertension and a February 2003 rating decision reopened and denied entitlement to service connection for an upper respiratory disorder due to tobacco use and nicotine addiction.  The Veteran did not appeal these determinations and the decisions became final.  

The evidence received subsequent to the February 1997 and February 2003 rating decisions includes a March 2009 statement from the Veteran's spouse noting he had exemplified the symptoms of high blood pressure since 1969.  The Veteran testified in August 2011 that his active service duties included exposure to asbestos from brake materials as a mechanic and that he experienced breathing problems during and soon after service.  VA treatment records received included diagnoses of hypertension and chronic obstructive pulmonary disease without opinion as to etiology.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims for entitlement to service connection for an upper respiratory disorder and hypertension is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence submitted in support of the Veteran's request to reopen these claims include new information as to an asbestos exposure basis for a chronic upper respiratory disorder and new evidence from his spouse that he had unspecified symptoms of high blood pressure since 1969.  For the purposes of reopening the claims this evidence is presumed to be credible.  See Justus, 3 Vet. App. at 513.  The Court has also held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claims for an upper respiratory disorder and hypertension must be reopened.  

The Board notes, however, that the issues as to whether any present disability may be etiologically related to service has not been addressed by VA examination.  Therefore, issues of entitlement to service connection for an upper respiratory disorder and hypertension must be remanded for appropriate development.



ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for an upper respiratory disorder; to this extent only the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for hypertension; to this extent only the appeal is granted.


REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his claims.  The Board finds, however, that additional development as to the remaining issues on appeal is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It was noted that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus.  Id. at 85.  The Court has held, however, that if a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion.  It was further noted that there is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  VA regulations provide, however, that for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2011).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 2, Section C, Subsection h (Dec. 13, 2005).

In this case, the Veteran contends that he has an upper respiratory disorder and hypertension as a result of active service.  He testified in August 2011 that he was exposed to brake pad asbestos in his duties as a mechanic and in a March 2009 statement his spouse reported he had symptoms of high blood pressure since 1969.  The Board finds that the Veteran's statements as to having had exposure to brake pad asbestos is consistent with his duties as an automobile mechanic in service, but that this matter has not been addressed by VA examination.  The Board also finds that additional information is required as to what specific symptoms of high blood pressure have existed since 1969 for a determination as to whether they are matters for which a layperson may provided competent medical evidence.  The erectile dysfunction and special monthly compensation claims must be deferred pending resolution of the underlying service connection claim for hypertension and an upper respiratory disorder.

The Board notes that the Veteran testified that he had been unable to obtain copies of pertinent private emergency room records from the Muskogee Regional Medical Center.  The record shows the RO received a VA Form 21-4142 in March 2009 identifying treatment, without information as to dates of treatment or disabilities involved, received at Saint Francis Hospital, but that the Veteran failed to respond to VA correspondence as to this matter in December 2009.  The Veteran was also notified by VA correspondence in January 2010 that VA efforts to obtain records from the Muskogee Regional Medical Center had been unsuccessful and that it was ultimately his responsibility to provide this evidence.  Although the Veteran has asserted that additional private treatment records pertinent to his claims existed, adequate VA assistance as to these matters has been provided.  The Court has held that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board also notes that at his August 2011 video conference hearing the Veteran asserted that his service-connected dysthymic disorder, left eye blindness, and sinusitis had worsened since his VA examinations in July 2009 and August 2009.  He stated that he was unable to smell and experienced headaches due to his sinusitis, that his vision had diminished, and that his psychiatric disability symptoms were more severe.  See Transcript pp. 25, 26, 33, and 35.  It is significant to note that an August 2008 VA (QTC) psychiatric examination report found the previously established diagnosis of dysthymic disorder was changed to posttraumatic stress disorder (PTSD) and major depressive disorder, but also noted the Veteran's PTSD and anxiety disorder were related to his having seen a friend of his grandson shot in the chest.  No opinion, however, was provided as to the nature and severity of the Veteran's service-connected psychiatric disorder.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the pendency of this appeal the regulations related to eye disabilities were also amended and renumbered.  See 73 Fed. Reg. 66,554 (Nov. 10, 2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  He should be requested to provide records of his private medical treatment at hospitals in Muskogee, Oklahoma, and Tulsa, Oklahoma, or to provide additional information sufficient for further VA assistance in obtaining these private records.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be requested to provide, and/or to ask his spouse to provide, additional information as to the specific symptoms observed since 1969 believed to have exemplified symptoms of high blood pressure.  He should be advised that approximate dates should be identified, if possible.

3.  If and only if, competent evidence is received demonstrating symptoms of hypertension during or within one year of service the Veteran should be provided an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has hypertension as a result of active service.  The examiner should solicit a complete history from the Veteran describing any symptoms during active service and/or symptoms and treatment after service.  Reported symptoms of hypertension during or within one year of service should be reconciled with the evidence of record, including blood pressure findings upon medical board examination in December 1967.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be provided an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present upper respiratory disorder as a result of active service, to include as a result of brake pad asbestos exposure in his duties as an automobile mechanic.  The examiner should solicit a complete history from the Veteran describing any asbestos exposure during and after service.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The Veteran should be scheduled for an appropriate VA psychiatric examination for findings and conclusions as to the current nature and severity of his service-connected dysthymic disorder.  The examiner should identify all manifest psychiatric disorder symptoms and, if possible, distinguish any such symptoms over the course of the appeal period found not to be attributable to the service-connected dysthymic disorder.  The examiner should note if the symptoms for specific nonservice-related psychiatric disabilities cannot be distinguished from the service-connected disability.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  The Veteran should be scheduled for an appropriate VA eye examination for findings and conclusions as to the current nature and severity of his service-connected left eye blindness.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  The Veteran should be scheduled for an appropriate VA sinuses examination for findings and conclusions as to the current nature and severity of his service-connected sinusitis.  The examiner should identify all symptoms associated with the disability over the course of the appeal period.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  The left eye blindness disability adjudication must include consideration of 38 C.F.R. § 3.383(a) (as amended effective March 18, 2009).  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


